Fourth Court of Appeals
                                        San Antonio, Texas

                                   MEMORANDUM OPINION
                                            No. 04-15-00202-CV

                    IN RE Nasser NAKISSA and Estrella Medical Masters, LTD.

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:         Sandee Bryan Marion, Chief Justice
                 Karen Angelini, Justice
                 Patricia O. Alvarez, Justice

Delivered and Filed: April 15, 2015

PETITION FOR WRIT OF MANDAMUS DENIED

           On April 7, 2015, relators Nasser Nakissa and Estrella Medical Masters, LTD. filed a

petition for writ of mandamus with a motion for immediate temporary relief pending a ruling on

the mandamus petition. The court has considered the petition for writ of mandamus and is of the

opinion that relators are not entitled to the relief sought. Accordingly, the petition for writ of

mandamus and the motion for immediate temporary relief are denied. See TEX. R. APP. P. 52.8(a).


                                                        PER CURIAM




1
  This proceeding arises out of Cause No. 2015CI00124, styled Nasser Nakissa and Estrella Medical Masters, LTD.
v. Laura Felix Cortez, AR Coley, LLC and Coley Mortgage Investments, Inc., pending in the 288th Judicial District
Court, Bexar County, Texas, the Honorable Peter A. Sakai presiding.